NUMBERS 13-20-00020-CV & 13-20-00100-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

     IN THE INTEREST OF C.C.M., C.M., C.C.M., C.C.M., CHILDREN


                    On appeal from the County Court at Law
                          of Aransas County, Texas.


                                         ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This is an appeal of the trial court’s order dated January 6, 2020, terminating the

parental rights of R.C. (Mother) and R.M. (Father) to four minor children. Mother, pro se,

filed a letter asking to appeal the trial court’s ruling as it pertains to both her and Father.

The letter was signed by Mother but not by Father. Construing the letter as a notice of

appeal, the Clerk of this Court notified Father that the notice did not contain his signature

and advised Father that, if the defect is not corrected, the matter will be referred to the

Court for further action. See TEX. R. APP. P. 9.1(b), 37.1, 42.3(b), (c). More than thirty
days have passed since the Clerk’s notice, and Father has not filed a corrected notice of

appeal or otherwise responded to the Clerk’s notice.

       An appellate court may dismiss a civil appeal for want of prosecution or failure to

comply with a notice from the clerk requiring a response or other action within a specified

time. See TEX. R. APP. P. 42.3(b), (c). In light of the foregoing, and mindful of the expedited

deadlines and procedures that apply to parental termination appeals, see TEX. R. APP. P.

28.4; TEX. R. JUD. ADMIN. 6.2(a), we conclude the appeal should proceed as it concerns

Mother, but the appeal as it concerns Father should be severed into a separate cause

number and dismissed.

       Accordingly, the appeal with respect to Father is hereby SEVERED from the

remainder of the appeal and placed into appellate cause number 13-20-00100-CV, styled

In the Interest of C.C.M., C.M., C.C.M., C.C.M., Children. By separate memorandum

opinion, the severed appeal will be dismissed for want of prosecution and failure to comply

with a notice from the Court. See TEX. R. APP. P. 42.3(b), (c). The appeal as to Mother

will remain under appellate cause number 13-20-00020-CV and will proceed in due

course.

       IT IS SO ORDERED.


                                                                         PER CURIAM

Delivered and filed the
20th day of February, 2020.




                                              2